Citation Nr: 1720032	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  07-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability including hearing loss but not tinnitus.

2.  Entitlement to service connection for residuals of a low back injury.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from December 30, 2005.  

4.  Entitlement to an initial rating in excess of 10 percent for a shell fragment wound to the thorax from December 30, 2005.  

5.  Entitlement to an increased rating for left hand and arm burn scars rated as non-compensable before April 30, 2008, and 10 percent disabling from April 30, 2008.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1964 to July 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and March 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In February 2012 the Veteran and his wife testified at a Travel Board Hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In a December 2012 remand, the Board instructed the RO to do the following: 1) to obtain authorizations from the Veteran to receive private treatment records from Drs. Smith, Killough, Clements, and White; 2) to obtain and associate with the claims file private treatment records from Drs. Smith, Killough, Clements, and White; 3) obtain and associate with the claims file all of the Veteran's post-January 2007 treatment records from the VetCenter; and 4) fully document in the claims file all actions to obtain private and VetCenter records.  

Having reviewed the development since December 2012, it does not appear that these instructions were complied with.  A remand is required to obtain additional documents.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  The medical opinion must also provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999) (holding that "using the term 'could,' without supporting data . . . is too speculative").  

The June 2015 VA medical opinion does not state whether the Veteran's back disorder is less likely than not caused or aggravated by service.  It also does not consider all of the Veteran's lay testimony regarding his in-service injuries, including that contained in the February 2012 hearing.  An addendum opinion is required.  

The Veteran has a duty to cooperate in the development of a claim. Wood v. Derwinski, 1 Vet. App. 191 (1991).  The Veteran's refusal to participate or cooperate in a VA examination absent a showing of good cause is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations subjects the Veteran "to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  

The June 2015 VA audiological examiner was unable to take pure tone measurements because of the Veteran's difficulty tolerating the testing.  According to the examiner, the Veteran complained of pain and pressure in connection with the ear inserts used in the examination.  While the Board acknowledges the Veteran's complaints, the Board finds that the Veteran should be given a second opportunity to participate in an examination, with the reminder that failure to fully cooperate with an examination is the same as failing to report for the examination, in which case the Board will base its decision on the evidence of record.  38 C.F.R. § 3.655 (2016).  

VA treatment records to March 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining authorizations from the Veteran, the RO should obtain and associate with the claims file all of the Veteran's treatment records from Drs. Smith, Killough, Clements, and White.  All actions to obtain the requested records should be documented fully in the claims file.  

3. The RO should obtain and associate with the claims file all of the Veteran's post-January 2007 treatment records from the VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.  

4. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed thoracolumbar spine (back) disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed thoracolumbar spine (back) disorder was incurred in or aggravated by the Veteran's service.  

In reaching these opinions, the examiner should consider the Veteran's testimony in the February 2012 hearing.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

5. After obtaining any additional records to the extent possible, schedule the Veteran for a VA audiological examination.  If the Veteran does not wish to participate in an audiological examination, this should be noted in the claims file.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. § 3.385 should be noted.  A Maryland CNC speech recognition test must be completed.  Then, the examiner must provide the following medical opinions:

a. Whether the Veteran has any current hearing loss disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current hearing loss disorder was incurred in or aggravated by the Veteran's service.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began in or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

In reaching these opinions, the examiner should consider the Veteran's testimony in the February 2012 hearing.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


